Citation Nr: 1001586	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-24 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss, to include as secondary to the Veteran's service-
connected disabilities and/or as due to exposure to 
herbicides.

2.  Entitlement to service connection for hypertension to 
include as secondary to the Veteran's service-connected 
disabilities and/or as due to exposure to herbicides.

3.  Entitlement to service connection for high cholesterol, 
to include as secondary to the Veteran's service-connected 
disabilities and/or as due to exposure to herbicides.

4.  Entitlement to service connection for a psychiatric 
disorder other than posttraumatic stress disorder (for which 
the Veteran is already service-connected), to include as 
secondary to the Veteran's service-connected disabilities 
and/or as due to exposure to herbicides.

5.  Entitlement to service connection for vision problems, to 
include as secondary to the Veteran's service-connected 
disabilities and/or as due to exposure to herbicides.

6.  Entitlement to service connection for residuals of an 
injured right thumb, to include as secondary to the Veteran's 
service-connected disabilities and/or as due to exposure to 
herbicides.

7.  Entitlement to service connection for a neck disorder, to 
include as secondary to the Veteran's service-connected 
disabilities and/or as due to exposure to herbicides.

8.  Entitlement to service connection for a right knee 
disorder, to include as secondary to the Veteran's service-
connected disabilities and/or as due to exposure to 
herbicides.

9.  Entitlement to service connection for a left knee 
disorder, to include as secondary to the Veteran's service-
connected disabilities and/or as due to exposure to 
herbicides.

10.  Entitlement to service connection for a disorder of the 
right big toe, to include as secondary to the Veteran's 
service-connected disabilities and/or as due to exposure to 
herbicides.

11.  Entitlement to service connection for a disorder of the 
left big toe, to include as secondary to the Veteran's 
service-connected disabilities and/or as due to exposure to 
herbicides.

12.  Entitlement to service connection for a lumbar spine 
disorder, to include as secondary to the Veteran's service-
connected disabilities and/or as due to exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to 
December 1970.
        	
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2007 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in Nashville, Tennessee that denied the benefits sought on 
appeal.  
		
The Board notes that the psychiatric claim on appeal has been 
developed as a claim for an anxiety disorder.  However, the 
Court of Appeals for Veterans Claims has recently held that 
the scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  As such, the claim on appeal has been 
recharacterized to include any psychiatric disorder, aside 
from posttraumatic stress disorder for which the Veteran is 
already service-connected.

All of the issues (aside from entitlement to service 
connection for high cholesterol) are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current elevated cholesterol/lipid level does 
not constitute a disease or disability for VA compensation 
purposes.


CONCLUSION OF LAW

The criteria for service connection for hyperlipidemia have 
not been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 
38 C.F.R. §§3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that in various correspondence 
the Veteran has claimed that the conditions on appeal are due 
to exposure to herbicides.  In this regard, the law provides 
that the Veteran who, during active military, naval or air 
service, served in the Republic of Vietnam during the Vietnam 
Era is presumed to have been exposed during such service to 
certain herbicidal agents (e.g., Agent Orange) unless there 
is affirmative evidence to establish that the Veteran was not 
exposed to any such agent during service.  If the Veteran was 
exposed to an herbicide agent during service, the following 
diseases shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there was no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: chloracne or other acneform disease 
consistent with chloracne, Type II diabetes (also known as 
Type II diabetes colitis or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutaneous tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchitis, laryngitis or trachea) and soft tissue sarcomas, 
other than osteosarcoma, chondrosarcoma Kaposi's sarcoma, or 
mesothelioma. 38 C.F.R. § 3.309(e). 
	
Here, the Board finds that service connection cannot be 
awarded on a presumptive basis for the Veteran's high 
cholesterol because this condition is not included in the 
enumerated list of diseases eligible for presumptive service 
connection as due to herbicide exposure.  38 C.F.R. 
§3.309(e).  The Board notes there is no positive association 
between exposure to herbicides and any condition for which 
the Secretary of Veteran's Affairs (Secretary) has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994).  

The Veteran has further alleged that his conditions are 
related to service and/or to his service-connected 
disabilities, including diabetes.  To establish direct 
service connection, the record must contain (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury.  In order to prevail on 
the issue of entitlement to secondary service connection, 
there must be (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

The Board finds that service connection on both a direct and 
secondary basis for the Veteran's high cholesterol must be 
denied.  While post-service treatment records indicate that 
the Veteran has been diagnosed with hyperlipidemia, including 
a VA treatment note dated from August 2008 for example, 
service connection can only be granted for a disability 
resulting from disease or injury.  38 U.S.C.A. § 1110. See 61 
Fed. Reg. 20,440, 20,445 (May 7, 1996) (stating in 
supplementary information preceding a final rule amending the 
criteria for evaluating endocrine system disabilities 
indicates that diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually 
laboratory test results, and are not, in and of themselves, 
disabilities); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (noting that based on the definition found in 38 
C.F.R. § 4.1, the term disability "should be construed to 
refer to impairment of earning capacity due to disease, 
injury, or defect, rather than to the disease, injury, or 
defect itself").  

Despite the diagnosis of hyperlipidemia, it is a laboratory 
finding that manifests itself only in laboratory test results 
and is not a disability for which service connection can be 
granted.  Accordingly, because the Veteran does not have a 
current disability for which service connection may be 
granted, the Board concludes that the preponderance of the 
evidence is against the claim, and service connection must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.   Congress, in enacting the statute, noted the 
importance of balancing the duty to assist with "the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim." Mason v. Principi, 16 Vet. App. 129, 132 (2002).   
When the law and not the evidence are dispositive of the 
claim, the VCAA is not applicable.   See id. at 132.   In 
this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.   See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).   For these reasons, the Board concludes 
that no further notification or development of evidence is 
required.


ORDER

Service connection for high cholesterol is denied.


REMAND

At the outset, the Board notes that in various 
correspondence, including his July 2006 claim, the Veteran 
has claimed that his conditions on appeal are secondary to 
his service-connected diabetes.  The Veteran has not been 
provided notice of what is required to establish secondary 
service connection for each of his claims.  This notice 
should be afforded.  

In addition, a remand is required in order to obtain 
outstanding treatment records.  In a June 2009 VA Form 21-
4138, the Veteran stated he recently received treatment at 
the VA Medical Center in Memphis for various conditions, 
including his right thumb, left knee, neck, and back.  As the 
current medical evidence of record is lacking for a current 
diagnosis for the majority of conditions on appeal, all 
updated treatment records should be obtained before the 
claims are adjudicated.  VA is held to have constructive 
notice of the contents of federal records at the time of 
adjudication.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  38 
U.S.C. § 5103A(b)(3) requires that VA continue any attempts 
to get federal records "until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile."  

Also, the Board notes that the claims file contains a single 
page dated from June 2007 in which the Veteran authorizes the 
release of private medical records from Newbern Medical to 
VA.  However, accompanying treatment notes are not of record.  
These records should be requested.  38 C.F.R. § 3.159(c)(1) 
defines reasonable efforts in obtaining records outside the 
custody of the federal government as "an initial request for 
the records, and, if the records are not received, at least 
one follow-up request."

Finally, a remand is required in order to afford the Veteran 
a VA examination to determine the nature and etiology of his 
bilateral hearing loss.  In the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2009).  As noted above, secondary service connection 
requires (1) evidence of a current disability; (2) evidence 
of a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).  Here, a diagnosis of 
the Veteran's bilateral hearing loss has been established by 
a VA examination of May 2007.  While the May 2007 examiner 
provided a negative nexus opinion on the issue of direct 
service connection, the Board notes that a VA examiner in 
February 2007 suggested the possibility of the Veteran's 
hearing loss being related to his service-connected diabetes.  
A more definitive opinion in this regard should be sought 
before the claim is adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice under 38 
U.S.C.A. §5103(a) and 38 C.F.R. § 
3.159(b), that includes but is not 
limited to, an explanation as to what 
information or evidence is needed to 
substantiate a secondary service 
connection claim.

2.  Obtain and associate with the claims 
file all records dated from 2009 to the 
present from the VAMC facility in 
Memphis.  
	
3.  Contact the Veteran and request that 
he provide authorization forms necessary 
to allow the RO to obtain any private 
treatment records from the Newbern 
Medical Clinic.  Thereafter, the RO 
should attempt to obtain those records.  

4.  Afford the Veteran a VA examination 
to ascertain the nature and etiology of 
his bilateral hearing loss.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
comments and an opinion addressing 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's currently diagnosed 
bilateral hearing loss had its onset 
during service or is in any other way 
causally related to his active service, 
or are causally related to or have been 
aggravated by any of his service-
connected disabilities, including 
diabetes.
	
All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the Veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2009).

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the Veteran has been given adequate time to respond, 
readjudicate his claims.  If the claims remain denied, issue 
to the Veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  
		
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


